Case 2:17-cr-00080-JS Document 78 Filed 04/29/20 Page 1 of 1 PagelD #: 420

WINDELS | Sei
MARX Minds rir windelsmars.com

Bradley D. Simon
212.237.1164 156 West 56" Street | New York, NY 10019
hsimon(@)windelsmars.com T. 212.237.1000 | F. 212.262.1215

April 29, 2020

Via ECF

The Honorable Joanna Seybert
United States District Judge
100 Federal Plaza

Central Islip, NY 11722

Re: United States v. Jack Vitayanon
Criminal Docket no. 17CR 080(JS)
Dear Judge Seybert:

We represent Jack Vitayanon, the defendant in the above referenced case.

We are writing to respectfully request that Mr. Vitayanon’s sentencing, currently
scheduled for May 1, 2020 be adjourned until July 10,2020. Assistant U.S. Attorney Charles Rose
has indicated that he does not oppose the adjournment.

Your Honor’s attention to this matter is greatly appreciated.

Respectfully submitted,
(i+ JO:

Bradley D. Simon

cc.: AUSA Charles Rose. (via ECF)

NEW YORK, NY | NEW BRUNSWICK, NJ | MADISON, NJ | PRINCETON, NJ | STAMFORD, CT
{11797671:2}
